Citation Nr: 0012902	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  99-02 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of broken 
toes.

2.  Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from November 1941 to 
October 1945.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a November 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri. 


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for residuals of broken toes is plausible.

2.  The veteran's claim for entitlement to service connection 
for residuals of a left knee injury is plausible.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
residuals of broken toes is well grounded 38 U.S.C.A. § 5107 
(West 1991).  

2.  The claim for entitlement to service connection for 
residuals of left knee injury is well grounded 38 U.S.C.A. 
§ 5107.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he hurt his left knee and that he 
broke two of his toes during service.  He maintains that he 
should be granted service connection for his left knee and 
toe injuries.

On VA examination in May 1998 the examiner stated that, with 
regard to the veteran's decreased range of motion of the left 
knee, there did appear to be a slight relationship such that 
it could be attributed to an injury incurred in service.  It 
is also noted that some of the weakness related to the left 
knee could also be more likely attributable to cancer surgery 
that the veteran incurred approximately ten years previously.  
The examiner stated there was obvious deformity of the first 
metatarsals of both feet which might be related to the 
veteran's reported fracture of those metatarsals in service.  
It was also felt that the veteran's complaint of pain in each 
of those metatarsal joints also could be related to the 
reported service injury and might affect his ability to walk, 
or have weightbearing on either one of those extremities.  
The examiner concluded that it seemed as likely as not that 
there was a degree of disability related to both his first 
metatarsal fractures and his apparent left knee injury that 
was reported in service.  The diagnoses were degenerative 
joint disease of the left knee, x-ray of patellar changes; 
ligamentous laxity of the left knee; and arthritis of the 
right first metatarsal, with evidence of bony changes on x-
ray, likely as not consistent with old trauma reported in 
service.

Since a VA physician has stated that it is as likely as not 
that the veteran has left knee and bilateral toe disabilities 
related to injuries in service, the Board finds that the 
veteran's claims for service connection for residuals of 
broken toes and for residuals of a left knee injury to be 
well grounded.


ORDER

The claim of entitlement to service connection for residuals 
of broken toes is well grounded, and to this extent, the 
appeal is allowed.

The claim of entitlement to service connection for residuals 
of a left knee injury is well grounded, and to this extent, 
the appeal is allowed.



REMAND

In this case, the veteran maintains that he currently suffers 
left knee and multiple toe disabilities due to injuries he 
received while in training at Fort Bragg, North Carolina.  
Unfortunately, the veteran's service medical records are 
unavailable, as they were apparently destroyed by a fire at 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  The United States Court of Appeals for Veterans 
Claims (Court) has found that in such situations, the VA has 
a heightened duty to assist an appellant in developing the 
facts pertinent to his or her claim.  See Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992).

The Board notes that in October 1998, the NPRC advised the RO 
of an unsuccessful attempt to obtain service medical records 
dated from January 1942 to March 1942 from alternate sources.  
However, VA Form 119, Report of Contact, dated in August 1998 
indicates the veteran reported he incurred the injuries at 
issue either in December 1941 or early 1942.  In other 
statements, he has indicated the injuries were incurred 
during basic training.  No attempt has been made to secure 
service medical records dated in late 1991 from alternate 
sources.

Additionally, in cases where service medical records are 
unavailable, alternate sources of evidence are for 
consideration in verifying inservice injury.  In this regard, 
statements from service comrades, copies of letters to family 
members or friends, contemporary with service, referencing 
the in-service injuries, as well as reports of medical 
treatment and/or evaluation immediately after service may be 
probative in this regard.  The veteran must be afforded the 
opportunity to provide any available alternate source of 
documentation of in-service injury or disease.

On VA examination in May 1998 the veteran reported that he 
was receiving ongoing treatment of his toes from a 
podiatrist.  The record does not reveal that there has been 
an attempt to obtain records of that treatment.

The record reveals that the veteran underwent surgery for 
removal of a tumor just above his left knee in January 1989 
at Cedars Medical Center.  The clinical records and the 
discharge summary from the veteran's treatment at the Cedars 
Medical Center are not contained in the veteran's claims 
file.  The medical records currently in the veteran's claims 
file from Cedars Medical Center contains evidence relevant to 
the veteran's left knee claim.  The Board notes that all of 
the veteran's Cedars Medical Center records must be obtained.

The May 1998 VA examination report includes diagnoses of 
degenerative joint disease of the left knee and arthritis of 
the right first metatarsal by X-ray.  Such diagnoses do not 
appear consistent with the reported radiologist findings at 
that time.  A new VA examination of the veteran's left knee 
and toes would be useful in clarifying the current clinical 
findings.

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:

1.  The RO should contact the veteran and 
request that he submit any available 
alternate sources of evidence, created 
contemporaneous with his military service, 
to include statements from service 
comrades, letters to family members or 
friends referencing the in-service injury, 
and records of medical evaluation for 
employment immediately after service.  The 
veteran should also be requested to provide 
information concerning any additional VA 
and private medical treatment he has 
received for his left knee or toes since 
service.  The RO must take the appropriate 
action to attempt to obtain copies of all 
identified medical records which are not 
already in the veteran's claims file.  This 
should include contacting the Cedars 
Medical Center and the veteran's 
podiatrist, and requesting copies of all of 
the veteran's VA treatment records.


2.  The RO should request that the NPRC 
obtain from alternate sources, as 
available, all reports of medical treatment 
of the veteran dated in November 1941 and 
December 1941.

3.  Following completion of the above 
development, the veteran should be afforded 
a VA orthopedic examination of his left 
knee and feet, to include x-ray 
examination.  All identified clinical 
findings should be reported in detail in a 
legible manner.  The VA examiner must be 
provided the veteran's claims file and 
review the veteran's medical history prior 
to examining the veteran.  The examiner is 
requested to provide an opinion as to 
whether it is as likely as not that any 
disability found of the left knee or of the 
toes is etiologically related to any 
incident of service demonstrated or 
contended in the record.

4.  Then, the RO should readjudicate the 
veteran's claims.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case for all 
issues in appellate status and inform the 
veteran of any issue with respect to which 
further action is required to perfect an 
appeal.  The veteran should then be 
provided an appropriate opportunity to 
respond.


Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

 

